United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-4325EM
                                  _____________

Mark Kevin Butts,                        *
                                         *
                   Appellant,            *
                                         *
      v.                                 *
                                         *
Correctional Medical Services; Christian * Appeal from the United States
Kolom, Medical Administrator; Bonnie * District Court for the Eastern
Henson, Chief of Nursing Services;       * District of Missouri.
Santiago Hallazgo, Chief of Doctor       *
Services; Dr. Treadwell, State-Wide      *        [UNPUBLISHED]
Medical Director; James Purkett,         *
Superintendent, F.C.C.; Dora Schriro, *
Director, Mo. Dept. Corr.,               *
                                         *
                   Appellees.            *
                                 _____________

                           Submitted: June 22, 1998
                               Filed: June 25, 1998
                                _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

      Mark Kevin Butts, a Missouri inmate, appeals the district court's adverse grants
of summary judgment in Butts's 42 U.S.C. § 1983 lawsuit. The district court
characterized Butts's claim of substandard medical care as nothing more than an
unactionable difference of opinion with the doctors' medical judgments. We agree.
After careful review of the record and the partes' briefs, we conclude the district court's
judgment was correct. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-